DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1, 11, and 20 each now include limitations describing “…such that the portion of the multimedia file corresponds to a set viewing time and caches a future portion of the multimedia file”.  Paragraph [0050] of the original specification states that an embodiment may provide only enough of a multimedia file to cover set view time and revisit that file for transfer again later as the user moves along in his or her watching, but does not explicitly describe caching a future portion of the multimedia file.  While “future portion” itself may be suggested by the fact that the end of a cached chunk would logically be a future portion of the multimedia file compared to the beginning of that same cached chunk, it is unclear what is required by “a future portion” since it is later relied upon in the “prevents a redundant copy” limitation, which also is not believed to be supported.  Examiner requests that Applicant point to specific support for these limitations or to remove them.
Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1, 11, and 20 each now include limitations describing “wherein the caching prevents a redundant copy of the portion of the multimedia file in the cache upon user consumption of the future portion of the multimedia file”.  Applicant cites paragraphs [0027], [0035] – [0038], [0043], [0044], [0047], [0050], and [0051].  Paragraph [0027] describes that the characteristics of multimedia files allow for an embodiment to intelligently cache a certain portion of each multimedia file such that the part(s) of the multimedia file that are needed quickly are stored on low latency memory.  This does not provide support for the idea of preventing a redundant copy as currently claimed.  Paragraphs [0035] – [0038] describes a high redundancy RAID array, a fast-access always-on redundant caching area and how characteristics are identified to determine that data should be cached.  This does not provide support for the idea of preventing a redundant copy as currently claimed.  Paragraph [0043] describes that periodic garbage collection techniques may be utilized to remove data off the cache drive 202 and how to determine what data should remain or be removed from cache.  This does not provide support for the idea of preventing a redundant copy as currently claimed.  Paragraph [0044] describes identifying data that should be cached.  This does not provide support for the idea of preventing a redundant copy as currently claimed.  Paragraph [0047] preventing a redundant copy as currently claimed.  Paragraph [0050] describes providing only enough of a multimedia file to cover a set viewing time.  This does not provide support for the idea of preventing a redundant copy as currently claimed.  Paragraph [0051] describes caching of often access parts of multimedia files in a fast access memory while the vast majority of said multimedia file is stored in inexpensive disk which permits powering down of the disks and reducing power without negatively impacting response time.  This does not provide support for the idea of preventing a redundant copy as currently claimed.  The claim language appears to be suggesting that there is some type of deduplication process or policy that operates on the data of the cache memory but again this idea does not appear to be supported in the specification.  Moreover, there is no suggesting that the prevention is somehow based on user consumption of the future portion of the multimedia file.  Examiner requests that Applicant point to specific support for these limitations or to remove them.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kortum et al. US Patent Application Publication No. 2015/0040178 (herein after referred to as Kortum) in view of Maroney et al. US Patent Application Publication No. 2015/0033057 (herein after referred to as Maroney), Chetlur et al. US Patent Application Publication No. 2013/0074136 (originally cited as pertinent in office action mailed 3/29/2018, herein after referred to as Chetlur), Pio US Patent Application Publication No. 2012/0096246 (herein after referred to as Pio), and Walker US Patent Application Publication No. 2012/0054439 (herein after referred to as Walker).
Regarding claim 1, Kortum describes a method, comprising: receiving a multimedia file, wherein the multimedia file is stored in a long term storage device of a system and identifying a logical location, on the long term storage device, of the multimedia file (At block 202, a first portion of a plurality of video files are downloaded to the memory 114 (FIG. 1) within the set top box 104 (FIG. 1) (page 2, paragraph [0019]).  In order for these video files to be present on the system they had to be previously received.  Data stored inherently has an address/location at which it is stored); identifying a portion of the multimedia file having a characteristic; caching, in a cache memory of the system, the cache being linked to the long term storage device, the portion of the multimedia file, wherein the caching comprises duplicating the portion of the multimedia file from the long term storage device containing the multimedia file to the cache memory (the set top box 104 includes a memory 114 in which content from the content provider can be downloaded and stored (page 2, paragraph [0018]).  At block 202, a first portion of a plurality of video files are downloaded to the memory 114 (FIG. 1) within the set top box 104 (FIG. 1) (page 2, paragraph [0019]).  Moreover, when a user selects a movie for viewing, he or she can begin watching a first portion the movie immediately, or at least in near real-time, while the remainder of the movie is downloaded in the background (page 3, paragraph [0024]).  Clearly from the context the first portion is cached because it is the beginning of the movie, therefore the portion is identified because it has the characteristic of being the beginning of the movie.  Furthermore, in order for content to be downloaded from the content provider and stored on the memory there must exist a link between them to facilitate the data transmission.  Finally, caching of data conventionally duplicates data from the backing storage into the cache memory.  It is therefore reasonable to interpret Kortum as duplicating data from the content provider into the memory where it is cached); associating the portion of the multimedia file and the at least the remaining portion of the multimedia file (Each of a plurality of video files is divided into a first portion and a second portion… (page 1, paragraph [0011]).  Proceeding to block 212, while the first portion of the selected video file is being displayed, a second portion of the selected video file is downloaded and stored in the memory 114 (FIG. 1) (page 2, paragraph [0020]).  The association is that these portions are parts of the same file).  Kortum does not specifically describe that the cache is a persistent memory or that the long term storage device is powered down, responsive to caching the portion of the multimedia file, wherein the long term storage device remains powered down until a portion other than the portion of the multimedia file is needed.  While Kortum describes that a first portion of a plurality of video files are downloaded to the memory (page 2, paragraph [0019]), it does not specifically describe wherein the portion of the multimedia file comprises data of the multimedia file characterized as frequently accessed as compared to at least a remaining portion of the multimedia file, wherein the portion of the multimedia file is selected based upon a balance between latency for accessing portions of the multimedia file and a power usage of the system and is identified based upon access patterns of the user, nor wherein the caching is dynamically adjusted based upon the access pattern of the user such that the portion of the multimedia file corresponds to a set viewing time and caches a future portion of the multimedia file.  Kortum also does not explicitly disclose wherein the associating 
Maroney describes a system that implements power conservation based on the caching of data.  Maroney further states that for certain types of files, such as a streamed multimedia files, the embodiments store large portions of these files in the bulk cache and then modulate the power state of the other components (page 1, paragraph [0013]).  In one embodiment, the power conservation algorithm determines when to place the drive into a lower power state, such as idle, or standby, based on the amount of anticipated idle time provided by the large cache (page 1, paragraph [0014]) [Since the anticipated idle time is a result of data being stored and subsequently served from the large cache, it can be interpreted as being responsive to caching said data.  Furthermore, the end of the anticipated idle time is the result of the required data not being able to be provided by the large cache, and therefore it can be interpreted as allowing the drive to remain in low power mode until a non-cache portion is needed].  Maroney also describes that the bulk cache 120 provides a secondary, bulk memory location for use by the controller.  In some embodiments, the bulk cache is a larger memory than the RAM in order to accommodate large chunks of a file, such as a multimedia file.  In one embodiment, the bulk cache 120 is a NAND cache.  Alternatively, the bulk cache 120 may be implemented using flash memory, one or more portions of a (page 2, paragraph [0033]).  Examiner notes that it is well known in the art that NAND flash, flash memory in general, and solid-state drives are known to be persistent memories.  Finally, Maroney describes that a controller may place the storage device into different standby states based on the amount of time provided by caching the chunk in the bulk cache (page 3, paragraph [0049]).  The resulting combination would use a persistent memory, which is beneficial since it will retain the first portions through the system being powered off, and would allow for the backing storage to be powered down based on the fact that the initial portions present in the cache will provide some amount of idle time, thus providing power savings.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Maroney teachings in the Kortum system. Skilled artisan would have been motivated to incorporate using persistent memory for cache and enable the ability to power down the content storage as taught by Maroney in the Kortum system effectively conserve power (Maroney, page 1, paragraph [0004]).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache management.  This close relation between both of the references highly suggests an expectation of success.
Chetlur describes methods and arrangements for caching video object portions (Abstract).  It can be recognized that videos may have multiple anchor points, or portions around which viewing is heavy, including anchor points that do (page 2, paragraph [0019]).  In accordance with at least one embodiment of the invention, a list is maintained of one or more segments for each cached object.  Each segment is associated with a value (which may be based on the frequency and/or recency of accesses) [i.e., access pattern of a user], which is used in determining the lengths and values of new abutting segments added for the object in the cache [i.e., the frequency/recency of accesses is used to determine the length/size of new abutting segments added for the object in cache].  The value is also used in identifying candidates for eviction when the cache runs short of storage, while segment merge and deferred segment split can also be employed to lower overhead (page 2, paragraph [0020]).  Chetlur describes updating the value of the first video object portion and determining for the second video object portion, an amount to cache and a value (page 1, paragraph [0003]).  To reduce the number of segments maintained per object, a (page 4, paragraph [0032]).  In another possible measure to reduce overhead, in accordance with at least one embodiment of the invention, segments can be merged.  For instance, two adjoining segments could be merged if their values are significantly close (page 4, paragraph [0033]).  Clearly, in view of the citations above, Chetlur suggests that segment size can be determined/adjusted based on the segment value, which is affected by access frequency.  Segment size clearly corresponds to a set viewing time and the end portion of a segment would be a future portion compared to the beginning of the segment.  Furthermore, since Maroney discloses that a larger amount of cached data may result in longer idle times, allowing for the storage device to be powered down, the combination of the teachings of Chetlur and Maroney would result in the most frequently accessed objects being allocated larger portions of the cache which would result in longer idle times and therefore increased power savings.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Chetlur teachings in the Kortum system. Skilled artisan would have been motivated to incorporate caching higher access frequency objects as taught by Chetlur in the Kortum system effectively managing cache memory space to provide fast access benefits to frequently accessed objects, which (Chetlur, page 2, paragraph [0019]).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache management.  This close relation between both of the references highly suggests an expectation of success.
Pio describes storage of data across storage types with different read latencies allowing for a first segment of data to be retrieved at a faster speed while the remaining segment is retrieved from the other storage.  Specifically, Pio discloses that in some embodiments, the translation layer information linking the first portion of the data block to the second portion of the data block, i.e. the logical address to respective starting addresses (ADDR1) in PCM and (ADDR2) in FLASH, is stored in a translation table in the phase change memory (page 6, paragraph [0063]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Pio teachings in the Kortum system. Skilled artisan would have been motivated to incorporate storing logical address information of a remaining portion with a portion stored in a faster storage device as taught by Pio in the Kortum system quickly locate the remaining portion of a cache storage object.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as caching.  This close relation between both of the references highly suggests an expectation of success.
(page 2, paragraph [0022]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Walker teachings in the Kortum system. Skilled artisan would have been motivated to incorporate preventing duplication of information in the coherent memory fabric as taught by Walker in the Kortum system to effectively improve overall access speed and reduce overall memory latency.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, Kortum in view of Maroney, Chetlur, Pio, and Walker describe the method of claim 1 (see above), wherein the portion of the multimedia file comprises data selected from the group consisting of multimedia file metadata, title data, and multimedia data (The first portion, described by Kortum, is what is played immediately or first when a user makes a video selection.  We know that this must include the metadata and title data since the user is able to select a desired video from a list of videos (a list of available video files is displayed… includes titles corresponding to each of the video files from which a first portion was downloaded to the memory (Kortum, page 2, paragraph [0019])).  Title and metadata are also often at the beginning of a file.  Multimedia data is also known to be included in the first portion since part of the movie is actually played from the cached first portion when the user makes the selection (begins transmitting the first portion of the selected video file immediately to the display device (Kortum, page 2, paragraph [0019]))).
Regarding claim 3, Kortum in view of Maroney, Chetlur, Pio, and Walker describe the method of claim 1 (see above), wherein the caching, in the persistent cache memory, of the portion of the multimedia file comprises storing a first part of the multimedia file in a solid state drive (In one embodiment, the bulk cache 120 is a NAND cache.  Alternatively, the bulk cache 120 may be implemented using flash memory, one or more portions of a solid-state drive, etc. (Maroney, page 2, paragraph [0033])).
Regarding claim 4, Kortum in view of Maroney, Chetlur, Pio, and Walker describe the method of claim 3 (see above), wherein the storing, in the long term storage device, the multimedia file comprises storing the multimedia file in a rotational storage device (the storage medium 110 may comprise one or more hard disks… (Maroney, page 2, paragraph [0026])).
Regarding claim 6, Kortum in view of Maroney, Chetlur, Pio, and Walker describe the method of claim 1 (see above), wherein the receiving a multimedia file comprises receiving a plurality of multimedia files, and wherein a portion of (a first portion of a plurality of video files are downloaded to the memory 114 (Kortum, page 2, paragraph [0019]).  Maroney suggests that the cache is persistent as explained above).
Regarding claim 7, Kortum in view of Maroney, Chetlur, Pio, and Walker describe the method of claim 1 (see above), further comprising: receiving a request for the multimedia file (On the other hand, if an available video file is selected, the logic proceeds to block 210, and the set top box 104 (FIG. 1) begins transmitting the first portion of the selected video file immediately to the display device (Kortum, page 2, paragraph [0019])); accessing the persistent cache memory; providing the portion of the multimedia file to a multimedia playback device (On the other hand, if an available video file is selected, the logic proceeds to block 210, and the set top box 104 (FIG. 1) begins transmitting the first portion of the selected video file immediately to the display device (Kortum, page 2, paragraph [0019])); activating the long term storage device (a controller may place the storage device into different standby states based on the amount of time provided by caching the chunk in the bulk cache (Maroney, page 3, paragraph [0049]).  It is clear that once the cache has used up the stored data, or will soon use up said data, the backing storage would need to be spun up again to serve the rest of the data); and thereafter providing at least a portion of the portion other than the portion of the multimedia file from the long term storage device (while the first portion of the selected video file is being displayed, a second portion of the selected video file is downloaded and stored in the memory… when the first portion of the selected video file ends, the logic proceeds to block 218.  At block 218, the second portion of the selected video file is seamlessly displayed at the end of the first portion of the video file (Kortum, page 2, paragraphs [0020] – [0021])).
Regarding claim 8, Kortum in view of Maroney, Chetlur, Pio, and Walker describes the method of claim 1 (see above), wherein the portion of the multimedia file is maintained in the persistent cache memory (At block 202, a first portion of a plurality of video files are downloaded to the memory 114 (FIG. 1) within the set top box 104 (FIG. 1) (Kortum, page 2, paragraph [0019]).  Maroney suggests a persistent memory as explained above).
Regarding claim 9, Kortum in view of Maroney, Chetlur, Pio, and Walker describes the method of claim 1 (see above), wherein data having the characteristic of an entire library of multimedia files contained in the long term storage device are maintained in the persistent cache memory (a first portion of a plurality of video files are downloaded to the memory 114 (Kortum, page 2, paragraph [0019])).
Regarding claim 10, Kortum in view of Maroney, Chetlur, Pio, and Walker describes the method of claim 1 (see above), wherein the multimedia file comprises an entire copy of the multimedia file (a first portion of a plurality of video files are downloaded to the memory 114 (Kortum, page 2, paragraph [0019]).  The video file must have been stored in its entirety somewhere in order to be able to download the first portion to memory).  
Regarding claim 11, Kortum describes a device, comprising: a long term storage device (a second portion of the video file that is downloadable to the device but stored remotely from the device (page 1, paragraph [0013])); a cache memory linked to the long term storage device (the set top box 104 includes a memory 114 in which content from the content provider can be downloaded and stored (page 2, paragraph [0018]).  in order for content to be downloaded from the content provider and stored on the memory there must exist a link between them to facilitate the data transmission); a controller comprising a processor (the set top box 104 includes a processor 112 (page 2, paragraph [0018])); and a program that is executed by the processor to (A program is embedded in the computer-readable medium… (page 1, paragraph [0014])): receive a multimedia file, wherein the multimedia file is stored in a long term storage device of a system and identify a logical location, on the long term storage device, of the multimedia file (At block 202, a first portion of a plurality of video files are downloaded to the memory 114 (FIG. 1) within the set top box 104 (FIG. 1) (page 2, paragraph [0019]).  In order for these video files to be present on the system they had to be previously received.  Data stored inherently has an address/location at which it is stored); identify a portion of the multimedia file having a characteristic; cache, in the cache memory, the portion of the multimedia file, wherein the caching comprises duplicating the portion of the multimedia file from the long term storage device containing the multimedia file to the cache memory (At block 202, a first portion of a plurality of video files are downloaded to the memory 114 (FIG. 1) within the set top box 104 (FIG. 1) (page 2, paragraph [0019]).  Moreover, when a user selects a movie for viewing, he or she can begin watching a first portion the movie immediately, or at least in near real-time, while the remainder of the movie is downloaded in the background (page 3, paragraph [0024]).  Clearly from the context the first portion is cached because it is the beginning of the movie, therefore the portion is identified because it has the characteristic of being the beginning of the movie.  Furthermore, in order for content to be downloaded from the content provider and stored on the memory there must exist a link between them to facilitate the data transmission.  Finally, caching of data conventionally duplicates data from the backing storage into the cache memory.  It is therefore reasonable to interpret Kortum as duplicating data from the content provider into the memory where it is cached)); associate the portion of the multimedia file and the at least the remaining portion of the multimedia file (Each of a plurality of video files is divided into a first portion and a second portion… (page 1, paragraph [0011]).  Proceeding to block 212, while the first portion of the selected video file is being displayed, a second portion of the selected video file is downloaded and stored in the memory 114 (FIG. 1) (page 2, paragraph [0020]).  The association is that these portions are parts of the same file).  Kortum does not specifically describe that the cache is a persistent memory or that the long term storage device is powered down, responsive to caching the portion of the multimedia file, wherein the long term storage device remains (page 2, paragraph [0019]), it does not specifically describe wherein the portion of the multimedia file comprises data of the multimedia file characterized as frequently accessed as compared to at least a remaining portion of the multimedia file, wherein the portion of the multimedia file is selected based upon a balance between latency for accessing portions of the multimedia file and a power usage of the system and is identified based upon access patterns of the user, nor wherein the caching is dynamically adjusted based upon the access pattern of the user such that the portion of the multimedia file corresponds to a set viewing time and caches a future portion of the multimedia file.  Kortum also does not explicitly disclose wherein the associating comprises storing the logical location in the persistent cache memory with the portion of the multimedia file.  Additionally, Kortum does not explicitly disclose wherein the caching prevents a redundant copy of the portion of the multimedia file in the cache upon user consumption of the future portion of the multimedia file.
Maroney describes a system that implements power conservation based on the caching of data.  Maroney further states that for certain types of files, such as a streamed multimedia files, the embodiments store large portions of these files in the bulk cache and then modulate the power state of the other components (page 1, paragraph [0013]).  In one embodiment, the power conservation algorithm determines when to place the drive into a lower power (page 1, paragraph [0014]) [Since the anticipated idle time is a result of data being stored and subsequently served from the large cache, it can be interpreted as being responsive to caching said data.  Furthermore, the end of the anticipated idle time is the result of the required data not being able to be provided by the large cache, and therefore it can be interpreted as allowing the drive to remain in low power mode until a non-cache portion is needed].  Maroney also describes that the bulk cache 120 provides a secondary, bulk memory location for use by the controller.  In some embodiments, the bulk cache is a larger memory than the RAM in order to accommodate large chunks of a file, such as a multimedia file.  In one embodiment, the bulk cache 120 is a NAND cache.  Alternatively, the bulk cache 120 may be implemented using flash memory, one or more portions of a solid-state drive, etc. (page 2, paragraph [0033]).  Examiner notes that it is well known in the art that NAND flash, flash memory in general, and solid-state drives are known to be persistent memories.  Finally, Maroney describes that a controller may place the storage device into different standby states based on the amount of time provided by caching the chunk in the bulk cache (page 3, paragraph [0049]).  The resulting combination would use a persistent memory, which is beneficial since it will retain the first portions through the system being powered off, and would allow for the backing storage to be powered down based on the fact that the initial portions present in the cache will provide some amount of idle time, thus providing power savings.  
(Maroney, page 1, paragraph [0004]).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache management.  This close relation between both of the references highly suggests an expectation of success.
Chetlur describes methods and arrangements for caching video object portions (Abstract).  It can be recognized that videos may have multiple anchor points, or portions around which viewing is heavy, including anchor points that do not start at the first byte of the video.  Such anchor points can include, and by no means are limited to, soft links to videos that specify starting points explicitly but separately (e.g., in text that accompanies the video), and hard links in which the starting offsets are embedded within URLs.  Furthermore, the anchor points may not be pre-specified and hence not known a priori (ahead of time), while at best they may only be approximate, to be discerned based on user accesses.  Accordingly, caching a prefix of the video does not always work.  As such, methods and arrangements are broadly contemplated herein in which anchor points are easily identifiable and readily employed in selectively caching video segments in a meaningful manner while avoiding system overuse (page 2, paragraph [0019]).  In accordance with at least one embodiment of the invention, a list is maintained of one or more segments for each cached object.  Each segment is associated with a value (which may be based on the frequency and/or recency of accesses) [i.e., access pattern of a user], which is used in determining the lengths and values of new abutting segments added for the object in the cache [i.e., the frequency/recency of accesses is used to determine the length/size of new abutting segments added for the object in cache].  The value is also used in identifying candidates for eviction when the cache runs short of storage, while segment merge and deferred segment split can also be employed to lower overhead (page 2, paragraph [0020]).  Chetlur describes updating the value of the first video object portion and determining for the second video object portion, an amount to cache and a value (page 1, paragraph [0003]).  To reduce the number of segments maintained per object, a deferred split can be performed in which an object is split only if the values of the newly split parts will differ considerably after splitting (e.g. the ratio of the lower value to the higher value is less than or equal to a predetermined threshold such as 0.85) (page 4, paragraph [0032]).  In another possible measure to reduce overhead, in accordance with at least one embodiment of the invention, segments can be merged.  For instance, two adjoining segments could be merged if their values are significantly close (page 4, paragraph [0033]).  Clearly, in view of the citations above, Chetlur suggests that segment size can be determined/adjusted based on the segment value, which is affected by access frequency.  Segment size clearly corresponds to a set viewing time and the end 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Chetlur teachings in the Kortum system. Skilled artisan would have been motivated to incorporate caching higher access frequency objects as taught by Chetlur in the Kortum system effectively managing cache memory space to provide fast access benefits to frequently accessed objects, which provides an improvement over simply caching prefix portions (Chetlur, page 2, paragraph [0019]).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache management.  This close relation between both of the references highly suggests an expectation of success.
Pio describes storage of data across storage types with different read latencies allowing for a first segment of data to be retrieved at a faster speed while the remaining segment is retrieved from the other storage.  Specifically, Pio discloses that in some embodiments, the translation layer information linking the first portion of the data block to the second portion of the data block, i.e. the (page 6, paragraph [0063]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Pio teachings in the Kortum system. Skilled artisan would have been motivated to incorporate storing logical address information of a remaining portion with a portion stored in a faster storage device as taught by Pio in the Kortum system quickly locate the remaining portion of a cache storage object.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as caching.  This close relation between both of the references highly suggests an expectation of success.
Walker describes a caching mechanism in a computer system.  Specifically, Walker discloses preventing duplication of information in the coherent memory fabric including the main memory 125 and the cache memory 130 may improve overall access speed and reduce the overall memory latency because a larger fraction of the locations in the main memory 125 can be copied into the cache elements 130 (page 2, paragraph [0022]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Walker teachings in the Kortum system. Skilled artisan would have been motivated to incorporate preventing duplication of information in the 
Regarding claim 12, Kortum in view of Maroney, Chetlur, Pio, and Walker describe the device of claim 11 (see above), wherein the portion of the multimedia file comprises data selected from the group consisting of multimedia file metadata, title data, and multimedia data (The first portion, described by Kortum, is what is played immediately or first when a user makes a video selection.  We know that this must include the metadata and title data since the user is able to select a desired video from a list of videos (a list of available video files is displayed… includes titles corresponding to each of the video files from which a first portion was downloaded to the memory (Kortum, page 2, paragraph [0019])).  Title and metadata are also often at the beginning of a file.  Multimedia data is also known to be included in the first portion since part of the movie is actually played from the cached first portion when the user makes the selection (begins transmitting the first portion of the selected video file immediately to the display device (Kortum, page 2, paragraph [0019]))).
Regarding claim 13, Kortum in view of Maroney, Chetlur, Pio, and Walker describe the device of claim 11 (see above), wherein the portion of the (In one embodiment, the bulk cache 120 is a NAND cache.  Alternatively, the bulk cache 120 may be implemented using flash memory, one or more portions of a solid-state drive, etc. (Maroney, page 2, paragraph [0033])).
Regarding claim 14, Kortum in view of Maroney, Chetlur, Pio, and Walker describe the device of claim 13 (see above), wherein the long term storage device comprises a rotational storage device (the storage medium 110 may comprise one or more hard disks… (Maroney, page 2, paragraph [0026])).
Regarding claim 16, Kortum in view of Maroney, Chetlur, Pio, and Walker describe the device of claim 11 (see above), wherein the multimedia file comprises a plurality of multimedia files, and wherein a portion of each of the plurality of multimedia files having the characteristic are cached in a persistent cache memory (a first portion of a plurality of video files are downloaded to the memory 114 (Kortum, page 2, paragraph [0019]).  Maroney suggests that the cache is persistent as explained above).
Regarding claim 17, Kortum in view of Maroney, Chetlur, Pio, and Walker describe the device of claim 11 (see above), wherein the processor executes the program to: receive a request for the multimedia file (On the other hand, if an available video file is selected, the logic proceeds to block 210, and the set top box 104 (FIG. 1) begins transmitting the first portion of the selected video file immediately to the display device (Kortum, page 2, paragraph [0019])); access the persistent cache memory; provide the portion of the (On the other hand, if an available video file is selected, the logic proceeds to block 210, and the set top box 104 (FIG. 1) begins transmitting the first portion of the selected video file immediately to the display device (Kortum, page 2, paragraph [0019])); activate the long term storage device (a controller may place the storage device into different standby states based on the amount of time provided by caching the chunk in the bulk cache (Maroney, page 3, paragraph [0049]).  It is clear that once the cache has used up the stored data, or will soon use up said data, the backing storage would need to be spun up again to serve the rest of the data); and thereafter provide at least a portion of the portion other than the portion of the multimedia file from the long term storage device (while the first portion of the selected video file is being displayed, a second portion of the selected video file is downloaded and stored in the memory… when the first portion of the selected video file ends, the logic proceeds to block 218.  At block 218, the second portion of the selected video file is seamlessly displayed at the end of the first portion of the video file (Kortum, page 2, paragraphs [0020] – [0021])).
Regarding claim 18, Kortum in view of Maroney, Chetlur, Pio, and Walker describe the device of claim 11 (see above), wherein the portion of the multimedia file is maintained in the persistent cache memory (At block 202, a first portion of a plurality of video files are downloaded to the memory 114 (FIG. 1) within the set top box 104 (FIG. 1) (Kortum, page 2, paragraph [0019]).  Maroney suggests a persistent memory as explained above).
Regarding claim 19, Kortum in view of Maroney, Chetlur, Pio, and Walker describe the device of claim 11 (see above), wherein data having the characteristic of an entire library of multimedia files contained in the long term storage device are maintained in the persistent cache memory (a first portion of a plurality of video files are downloaded to the memory 114 (Kortum, page 2, paragraph [0019])).
Regarding claim 20, Kortum describes a program product, comprising: a computer readable storage device having code stored therewith, the code being executable by a processor and comprising (A program is embedded in the computer-readable medium… (page 1, paragraph [0014])): code that receives a multimedia file, wherein the multimedia file is stored in a long term storage device of a system and identifying a logical location, on the long term storage device, of the multimedia file (At block 202, a first portion of a plurality of video files are downloaded to the memory 114 (FIG. 1) within the set top box 104 (FIG. 1) (page 2, paragraph [0019]).  In order for these video files to be present on the system they had to be previously received.  Data stored inherently has an address/location at which it is stored); code that identifies a portion of the multimedia file, having a characteristic; code that caches, in a cache memory of the system, the cache being linked to the long term storage device  (the set top box 104 includes a memory 114 in which content from the content provider can be downloaded and stored (page 2, paragraph [0018]).  In order for content to be downloaded from the content provider and stored on the memory there must exist a link between them to facilitate the data transmission), the portion of the multimedia file (At block 202, a first portion of a plurality of video files are downloaded to the memory 114 (FIG. 1) within the set top box 104 (FIG. 1) (page 2, paragraph [0019])), wherein the caching comprises duplicating the portion of the multimedia file from the long term storage device containing the multimedia file to the cache memory (the set top box 104 includes a memory 114 in which content from the content provider can be downloaded and stored (page 2, paragraph [0018]).  At block 202, a first portion of a plurality of video files are downloaded to the memory 114 (FIG. 1) within the set top box 104 (FIG. 1) (page 2, paragraph [0019]).  Moreover, when a user selects a movie for viewing, he or she can begin watching a first portion the movie immediately, or at least in near real-time, while the remainder of the movie is downloaded in the background (page 3, paragraph [0024]).  Clearly from the context the first portion is cached because it is the beginning of the movie, therefore the portion is identified because it has the characteristic of being the beginning of the movie.  Furthermore, in order for content to be downloaded from the content provider and stored on the memory there must exist a link between them to facilitate the data transmission.  Finally, caching of data conventionally duplicates data from the backing storage into the cache memory.  It is therefore reasonable to interpret Kortum as duplicating data from the content provider into the memory where it is cached); code that associates the portion of the multimedia file and the at least the remaining portion of the multimedia file (Each of a plurality of video files is divided into a first portion and a second portion… (page 1, paragraph [0011]).  Proceeding to block 212, while the first portion of the selected video file is being displayed, a second portion of the selected video file is downloaded and stored in the memory 114 (FIG. 1) (page 2, paragraph [0020]).  The association is that these portions are parts of the same file).  Kortum does not specifically describe that the cache is a persistent memory or that the long term storage device is powered down, responsive to caching the portion of the multimedia file, wherein the long term storage device remains powered down until a portion other than the portion of the multimedia file is needed.  While Kortum describes that a first portion of a plurality of video files are downloaded to the memory (page 2, paragraph [0019]), it does not specifically describe wherein the portion of the multimedia file comprises data of the multimedia file characterized as frequently accessed as compared to at least a remaining portion of the multimedia file, wherein the portion of the multimedia file is selected based upon a balance between latency for accessing portions of the multimedia file and a power usage of the system and is identified based upon access patterns of the user, nor wherein the caching is dynamically adjusted based upon access pattern of the user such that the portion of the multimedia file corresponds to a set viewing time and caches a future portion of the multimedia file.  Kortum also does not explicitly disclose wherein the associating comprises storing the logical location in the persistent memory with the portion of the multimedia file.  Additionally, Kortum does not explicitly disclose wherein the 
Maroney describes a system that implements power conservation based on the caching of data.  Maroney further states that for certain types of files, such as a streamed multimedia files, the embodiments store large portions of these files in the bulk cache and then modulate the power state of the other components (page 1, paragraph [0013]).  In one embodiment, the power conservation algorithm determines when to place the drive into a lower power state, such as idle, or standby, based on the amount of anticipated idle time provided by the large cache (page 1, paragraph [0014]) [Since the anticipated idle time is a result of data being stored and subsequently served from the large cache, it can be interpreted as being responsive to caching said data.  Furthermore, the end of the anticipated idle time is the result of the required data not being able to be provided by the large cache, and therefore it can be interpreted as allowing the drive to remain in low power mode until a non-cache portion is needed].  Maroney also describes that the bulk cache 120 provides a secondary, bulk memory location for use by the controller.  In some embodiments, the bulk cache is a larger memory than the RAM in order to accommodate large chunks of a file, such as a multimedia file.  In one embodiment, the bulk cache 120 is a NAND cache.  Alternatively, the bulk cache 120 may be implemented using flash memory, one or more portions of a solid-state drive, etc. (page 2, paragraph [0033]).  Examiner notes that it is well known in the art that NAND flash, flash memory in general, and solid-state drives (page 3, paragraph [0049]).  The resulting combination would use a persistent memory, which is beneficial since it will retain the first portions through the system being powered off, and would allow for the backing storage to be powered down based on the fact that the initial portions present in the cache will provide some amount of idle time, thus providing power savings.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Maroney teachings in the Kortum system. Skilled artisan would have been motivated to incorporate using persistent memory for cache and enable the ability to power down the content storage as taught by Maroney in the Kortum system effectively conserve power (Maroney, page 1, paragraph [0004]).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache management.  This close relation between both of the references highly suggests an expectation of success.
Chetlur describes methods and arrangements for caching video object portions (Abstract).  It can be recognized that videos may have multiple anchor points, or portions around which viewing is heavy, including anchor points that do not start at the first byte of the video.  Such anchor points can include, and by no means are limited to, soft links to videos that specify starting points explicitly but (page 2, paragraph [0019]).  In accordance with at least one embodiment of the invention, a list is maintained of one or more segments for each cached object.  Each segment is associated with a value (which may be based on the frequency and/or recency of accesses) [i.e., access pattern of a user], which is used in determining the lengths and values of new abutting segments added for the object in the cache [i.e., the frequency/recency of accesses is used to determine the length/size of new abutting segments added for the object in cache].  The value is also used in identifying candidates for eviction when the cache runs short of storage, while segment merge and deferred segment split can also be employed to lower overhead (page 2, paragraph [0020]).  Chetlur describes updating the value of the first video object portion and determining for the second video object portion, an amount to cache and a value (page 1, paragraph [0003]).  To reduce the number of segments maintained per object, a deferred split can be performed in which an object is split only if the values of the newly split parts will differ considerably after splitting (e.g. the ratio of the lower (page 4, paragraph [0032]).  In another possible measure to reduce overhead, in accordance with at least one embodiment of the invention, segments can be merged.  For instance, two adjoining segments could be merged if their values are significantly close (page 4, paragraph [0033]).  Clearly, in view of the citations above, Chetlur suggests that segment size can be determined/adjusted based on the segment value, which is affected by access frequency.  Segment size clearly corresponds to a set viewing time and the end portion of a segment would be a future portion compared to the beginning of the segment.  Furthermore, since Maroney discloses that a larger amount of cached data may result in longer idle times, allowing for the storage device to be powered down, the combination of the teachings of Chetlur and Maroney would result in the most frequently accessed objects being allocated larger portions of the cache which would result in longer idle times and therefore increased power savings.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Chetlur teachings in the Kortum system. Skilled artisan would have been motivated to incorporate caching higher access frequency objects as taught by Chetlur in the Kortum system effectively managing cache memory space to provide fast access benefits to frequently accessed objects, which provides an improvement over simply caching prefix portions (Chetlur, page 2, paragraph [0019]).  In addition, both of the references teach features that are 
Pio describes storage of data across storage types with different read latencies allowing for a first segment of data to be retrieved at a faster speed while the remaining segment is retrieved from the other storage.  Specifically, Pio discloses that in some embodiments, the translation layer information linking the first portion of the data block to the second portion of the data block, i.e. the logical address to respective starting addresses (ADDR1) in PCM and (ADDR2) in FLASH, is stored in a translation table in the phase change memory (page 6, paragraph [0063]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Pio teachings in the Kortum system. Skilled artisan would have been motivated to incorporate storing logical address information of a remaining portion with a portion stored in a faster storage device as taught by Pio in the Kortum system quickly locate the remaining portion of a cache storage object.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as caching.  This close relation between both of the references highly suggests an expectation of success.
Walker describes a caching mechanism in a computer system.  Specifically, Walker discloses preventing duplication of information in the (page 2, paragraph [0022]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Walker teachings in the Kortum system. Skilled artisan would have been motivated to incorporate preventing duplication of information in the coherent memory fabric as taught by Walker in the Kortum system to effectively improve overall access speed and reduce overall memory latency.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache management.  This close relation between both of the references highly suggests an expectation of success.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kortum in view of Maroney, Chetlur, Pio, and Walker, further in view of Flick et al. US Patent Application Publication No. 2008/0168516 (herein after referred to as Flick).
Regarding claim 5, Kortum in view of Maroney, Chetlur, Pio, and Walker describe the method of claim 1 (see above).  They do not specifically describe wherein the characteristic comprises an association between multimedia data of the multimedia file and a resume point.
Flick describes a system to facilitate random access in streaming content.  The techniques further can be implemented to include initiating playback of the (page 1, paragraph [0009]).  The techniques also can be implemented to include progressively downloading the media file from the identified playback location until the limit of the media file is reached, playback of the media file is terminated, or input is received from the user identifying a new playback location (page 2, paragraph [0011]).  Finally, Flick mentions that the media client 100 can be configured to resume playback of a media file based on a previously stored indicator (page 5, paragraph [0045]).  This is believed to suggest that media files may also be started from a previously stored playback location, not just from the beginning.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Flick teachings in the Kortum system. Skilled artisan would have been motivated to incorporate starting from a previously stored playback location other than the start of a media file as taught by Flick in the Kortum system to effectively allow a user to resume a multimedia file from any indicated point instead of always from the beginning.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as multimedia playback management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 15, Kortum in view of Maroney, Chetlur, Pio, and Walker describe the device of claim 11 (see above).  They do not specifically describe 
Flick describes a system to facilitate random access in streaming content.  The techniques further can be implemented to include initiating playback of the media file from the identified playback location before the entire media file has been downloaded (page 1, paragraph [0009]).  The techniques also can be implemented to include progressively downloading the media file from the identified playback location until the limit of the media file is reached, playback of the media file is terminated, or input is received from the user identifying a new playback location (page 2, paragraph [0011]).  Finally, Flick mentions that the media client 100 can be configured to resume playback of a media file based on a previously stored indicator (page 5, paragraph [0045]).  This is believed to suggest that media files may also be started from a previously stored playback location, not just from the beginning.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Flick teachings in the Kortum system. Skilled artisan would have been motivated to incorporate starting from a previously stored playback location other than the start of a media file as taught by Flick in the Kortum system to effectively allow a user to resume a multimedia file from any indicated point instead of always from the beginning.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field 
Response to Arguments
Applicant argues, with respect to the rejections under 35 U.S.C. § 112, first paragraph, that the specification provides sufficient support for the claim limitations.  Specifically, Applicant cites paragraph [0027], [0050] and [0051] of the originally filed specification.  However, Examiner cannot locate any support for the limitation, “wherein the caching prevents a redundant copy of the portion of the multimedia file in the cache upon user consumption of the future portion of the multimedia file.  As explained in the rejection above, while “future” may be broadly interpreted to be supported Examiner did not locate any support suggesting that a redundant copy is prevented upon user consumption of the future portion of the multimedia file.  Examiner requests that explicit support for this limitation be pointed out or that this limitation be removed.
Applicant argues, with respect to the claims, that Examiner has not provided adequate evidentiary basis for the obviousness rejections presented in the prior office action and only provided mere conclusory statements.  Examiner believes that the teachings of the references have been explained, what the result of the combination would be, and provided benefits for the presented combinations to support obviousness and therefore disagrees with Applicant’s argument.  
Applicant argues that Maroney fails to overcome the deficiencies of Kortum.  Specifically, Applicant argues that Maroney merely teaches conservation of power in a storage device without teaching how to determine what portion of a video file to store.  
Applicant argues that the prior art of record do not teach or suggest the newly amended limitations.  First, Examiner refers to the 112 rejection above as part of the amendment is believed to contain new matter.  Secondly, Examiner refers to rejections and responses above as to why the claims are not currently allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
May 5, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136